Citation Nr: 1227558	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  96-21 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for right ankle instability with post-traumatic arthritis, rated as 20 percent disabling from December 22, 1990.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from January 1983 to December 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The case was most recently before the Board in March 2011, at which time the Board denied the Veteran's claim for a higher rating.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in January 2012, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the Board's March 2011 decision.  The Court granted the Joint Motion in January 2012 and remanded the Veteran's claim.  The basis for the Joint Motion was that the Board had failed to obtain a fully adequate VA examination considering the totality of the evidence submitted by the Veteran, in particular a report of a private examination conducted in October 2002. 

The salient question in this case is whether the Veteran's service-connected right ankle disability has been manifested by malunion or nonunion of the tibia or fibula.  See 38 C.F.R. § 4.71a (Diagnostic Code 5262) (2011).  This type of possible problem with the Veteran's right ankle has been the primary argument of the Veteran and his representative concerning their contention that an initial rating in excess of 20 percent is warranted for the disability.  The Veteran bases this contention on the report of a private physician dated in October 2002, in which the physician noted, without explanation, diagnoses of "malunion distal fibula" and "nonunion fracture at lateral malleolus." 

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia or fibula with slight ankle disability.  A 20 percent rating is warranted for malunion with moderate ankle disability.  A 30 percent rating is warranted for malunion with marked ankle disability.  Lastly, a 40 percent rating is warranted for nonunion of the tibia or fibula, with loose motion, and the requirement of a brace.  38 C.F.R. § 4.71a (Diagnostic Code 5262).

A rating for malunion or nonunion of the tibia or fibula that resulted from a stress fracture in March 1991 has been the Veteran's primary contention through much of the appellate process.  As part of the development of this claim, and pursuant to multiple Joint Motions approved by the Court, the Board has obtained multiple VA examinations and evaluations of the available evidence.  To that end, the Veteran underwent VA examination of the right ankle in March 2006.  X-rays of both ankles and the right tibia and fibula were taken.  A VA physician reviewed the claims file, noted the Veteran's medical history, examined the Veteran, and expressly addressed the radiological evidence.  The examiner concluded that the Veteran had right ankle pain that was secondary to multiple sprains, inversion type injuries with rupture of the lateral fibular talocalcaneal ligaments over a period of years.  The examiner noted that there may have been stress fractures that may have resulted in a lateral shift of the distal fibula, enhancing the ligamentous injuries to the ankle, and increasing pain, discomfort, and instability.  Significantly, the examiner was able to review the October 2002 X-rays.  The examiner stated that those X-rays showed evidence of an ankle fracture through the distal fibula slightly below the ankle mortise line.  The examiner stated that these findings are indicative of major lateral ligamentous injuries to the right ankle.  In reviewing the March 2006 X-rays, the examiner stated that the 2002 fracture of the distal fibula was not visible and that indicated healing.  The examiner expressly stated that the problem with nonunion of the tibia was not noted on inspection.

In April 2006, the Chief of Radiology at the VA Medical Center (VAMC) in Indianapolis, Indiana, reviewed the available X-ray films and reports from July 1994, October 2002, and March 2006.  The reviewer expressly stated that there was no evidence of nonunion or malunion of the tibia or fibula.  This finding explicitly included the review of the October 2002 private study.  In December 2008, another VA radiologist reviewed the September 1997 and October 2002 X-rays.  That examiner concluded that the X-rays most likely showed residuals of an old healed fracture with no acute fracture, nonunion, or malunion.  Lastly, in July 2009, a VA physician submitted a letter wherein he indicated that there was no way possible to determine, without resorting to pure speculation, why the doctor in October 2002 made the determination that there was malunion and nonunion of the tibia and fibula.

The Board emphasizes that the many VA examiners who have examined the Veteran and reviewed his claims file-including the multiple X-ray evaluations, in particular those taken in October 2002-have all concluded that the Veteran does not and has never experienced malunion or nonunion of the tibia or fibula.  In particular, the Board notes that in his April 2006 review of the Veteran's complete radiological history, the Chief of Radiology at the Indianapolis VAMC found no evidence of any nonunion or malunion at any point.  This finding was echoed by the December 2008 review and the July 2009 letter from the VA examiner who found the October 2002 private physician's diagnosis of malunion and nonunion to be inexplicable without speculation.  However, in the January 2012 order, the Court found this multitude of opinions to be inadequate.  In particular, the Court pointed out that the December 2008 VA examiner failed to discuss the October 2002 private report in his opinion.  Further, the Court found that the July 2009 VA examiner failed to provide any rationale for his opinion that it was impossible to understand the October 2002 diagnoses without resort to speculation.  

The Board notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board also notes that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Further, the Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Thus, on remand, and in compliance with the January 2012 Joint Motion, the Veteran must be afforded yet another VA examination in order to obtain a current assessment of the severity of his service-connected right ankle disorder, based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded an evaluation by a VA orthopedist, who must conduct radiological evaluation of the Veteran's right ankle to determine if nonunion or malunion of the tibia or fibula is present or has been present at any point during the claim period.  Thereafter, the Veteran's claims file must be provided to a qualified radiologist, who must review each X-ray report in the file, as well as current films, and provide a detailed discussion as to whether any such film or report indicates malunion or nonunion of the tibia or fibula.  If no such malunion or nonunion is found, the radiologist must discuss the findings of the October 2002 report.  Finally, the orthopedist and radiologist must consult on the Veteran's case and indicate whether any malunion or nonunion of the tibia or fibula is related to the Veteran's service-connected disability, and if so, whether it has caused "slight," "moderate," or "marked" ankle disability.  If it is determined that neither malunion nor nonunion is shown, the examiners must provide a well-reasoned, thorough written explanation of their conclusion and discuss, in detail, the contrary findings made by the private doctor in October 2002.  The examiners' opinions must be fully and clearly set forth and must be based upon consideration of the Veteran's assertions and documented medical history through review of the claims file.

In view of the foregoing, the case is remanded for the following action:

1.  The AOJ must send the Veteran a VCAA-compliant notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran should be specifically asked to obtain an explanation from the October 2002 examiner as to the basis of his conclusion that there was malunion or nonunion.  The Veteran should be given time to provide the explanation from the examiner.  Any assistance he requires in obtaining clarification from the examiner should be provided.

2.  After the above action has been completed, the Veteran must be afforded a VA examination and advised by the AOJ that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  The entire claims file, to include a complete copy of this remand and copies of every available X-ray taken of the Veteran's right ankle, as well as radiological reports and notes concerning each such X-ray, must be made available to the examiner designated to examine the Veteran.  

The Veteran must be scheduled for orthopedic evaluation by an orthopedic physician with sufficient expertise to determine the severity of the Veteran's current right ankle disorder.  Report of the examination must include thorough discussion of the Veteran's documented medical history and assertions.  The Veteran's right ankle must be X-rayed from as many different angles as is necessary to rule out or rule in the presence of any malunion or nonunion of the tibia or fibula.  The orthopedist must opine, in detail, as to whether any malunion or nonunion is currently present or has been present at any time during the claim period.  The orthopedist must also indicate whether there is any ankylosis shown; if any ankylosis is found, the degree of ankylosis should be described in detail.

3.  Thereafter, the Veteran's claims file, including the report of examination conducted pursuant to the instructions above, must be provided to a qualified radiologist, who must review each X-ray film available, along with all notes or reports associated with the X-rays and all other medical evidence, to include in particular the X-rays and report of the private physician made in October 2002.  The radiologist must provide a detailed discussion as to whether any X-ray film or report indicates malunion or nonunion of the tibia or fibula.  If no such malunion or nonunion is found, the radiologist must specifically and thoroughly discuss the findings of the October 2002 report showing that the Veteran had malunion of the distal fibula and nonunion of the lateral malleolus. 

The orthopedist and radiologist must consult on the Veteran's case and indicate whether any malunion or nonunion of the tibia or fibula is related to the Veteran's service-connected disability, and if so, whether it has caused "slight," "moderate," or "marked" ankle disability.  If it is determined that neither malunion nor nonunion has been shown at any point during the appeal period, the examiners must provide a well-reasoned, thorough written explanation of their conclusions and discuss, in detail, the contrary findings made by the private doctor in October 2002.  Consideration must be given to whether the Veteran ever had malunion or nonunion that later healed.  If it is determined that malunion nor nonunion was never shown, the radiologist must provide a thorough written statement reconciling such a conclusion with the October 2002 conclusion made by the private doctor.  The medical reasons should be specifically set forth to explain why any conclusion differs from the October 2002 examiner's.  The examiners must further discuss whether it is medically possible for a physical examination alone to reveal the presence of malunion or nonunion, or whether only X-ray evidence can demonstrate malunion or nonunion.  A complete rationale for all opinions must be provided.

If any examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner must thoroughly explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ must ensure that any additional evidentiary development suggested by the examiner(s) be undertaken so that a definite opinion can be obtained.)

4.  The adjudicator must ensure that the requested medical reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the reviewer/examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the claim for a higher initial rating for right ankle instability with post-traumatic arthritis, rated as 20 percent disabling from December 22, 1990, must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

